Citation Nr: 1711361	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to October 6, 2015 and in excess of 50 percent thereafter for the service-connected posttraumatic stress disorder (PTSD) with major depression and alcohol abuse disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective from February 17, 2010.  The Veteran disagreed with the initial rating assigned, and this appeal ensued.  

In an August 2016 rating decision, issued during the pendency of the appeal, the RO granted an increased rating to 50 percent for the service-connected PTSD with major depression and alcohol abuse disorder, effective from October 6, 2015.  As that award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, and via oral testimony at a Board hearing, to withdraw his appeal, which consisted of entitlement to an initial disability rating in excess of 30 percent prior to October 6, 2015, and in excess of 50 percent thereafter for the service-connected PTSD with major depression and alcohol abuse disorder.  

CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal has been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to an initial disability rating in excess of 30 percent prior to October 6, 2015, and in excess of 50 percent thereafter for the service-connected PTSD with major depression and alcohol abuse disorder.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Veteran testified at his December 2016 video conference hearing that he requested to withdraw his appeal.  The Veteran confirmed this request in written correspondence received in December 2016.  The issue in appellate status and before the Board at that time was entitlement to an initial disability rating in excess of 30 percent prior to October 6, 2015, and in excess of 50 percent thereafter for the service-connected PTSD with major depression and alcohol abuse disorder.  In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


